Title: From Thomas Jefferson to William Carmichael and William Short, 3 November 1792
From: Jefferson, Thomas
To: Carmichael, William,Short, William



Gentlemen
Philadelphia November 3rd. 1792.

I wrote you on the 14th. of last Month, since which, some other incidents and documents have occurred, bearing relation to the subject  of that letter. I, therefore, now inclose you a duplicate of that letter.

Copy of a letter from the Governor of Georgia, with the deposition it covered of a Mr. Hull, and an Original passport signed by Olivier, wherein he stiles himself Commissary for his Catholic Majesty with the Creeks.
Copy of a letter from Messrs. Viar and Jaudenes to myself, dated Octr. 29th. with that of the extract of a letter of September 24th. from Baron Carondelet to them.
Copy of my answer of November 1st. to them, and
Copy of a letter from myself to the President, stating a conversation with those Gentlemen.

 From these papers you will find that we have been constantly endeavoring by every possible means to keep peace with the Creeks; that, in order to do this, we have even suspended and still suspend the running a fair boundary between them and us, as agreed to by themselves, and having for object the precise definition of their and our Lands, so as to prevent incroachment on either side, and that we have constantly endeavored to keep them at peace with the Spanish settlements also: that Spain, on the contrary, or at least the Officers of her governments, since the arrival of the Baron de Carondelet, has undertaken to keep an Agent among the Creeks, has excited them, and the other Southern Indians to commence a war against us; has furnished them with arms and ammunition for the express purpose of carrying on that war, and prevented the Creeks from running the boundary, which would have removed the source of differences from between us. Messieurs Viar and Jaudenes explain the ground of interference on the fact of the Spanish claim to that territory, and on an Article in our treaty with the Creeks putting themselves under our protection. But besides that you already know the nullity of their pretended claim to the territory, they had themselves set the example of endeavoring to strengthen that claim by the treaty mentioned in the letter of the Baron de Carondelet, and by the employment of an Agent among them.
The establishment of our boundary, committed to you, will of course remove the grounds of all future pretence to interfere with the Indians within our territory; and it was to such only that the treaty of New York stipulated protection: for we take for granted that Spain will be ready to agree to the principle that neither party has a right to stipulate protection or interference with the Indian nations inhabiting the territory of the other. But it is extremely material also, with sincerity and good faith to patronize the peace of each other with the neighboring Savages. We are quite disposed to believe that the late wicked excitements to war, have proceeded from the Baron de Carondelet himself,  without Authority from his Court. But if so, have we not reason to expect the removal of such an Officer from our neighborhood, as an evidence of the disavowal of his proceedings? He has produced against us a serious War. He says in his letter that he has suspended it but this he has not done, nor possibly can he do it. The Indians are more easily engaged in a war, than withdrawn from it. They have made the attack in force on our frontiers, whether with, or without his consent, and will oblige us to a severe punishment of their aggression. We trust that you will be able to settle principles of friendly concert between us and Spain, with respect to the neighboring Indians: and if not, that you will endeavor to apprize us of what we may expect, that we may no longer be tied up by principles, which, in that case, would be inconsistent with duty and self-preservation. I have the honor to be, with sentiments of perfect esteem and respect, Gentlemen, Your most obedient and most humble servant

Th: Jefferson

